Citation Nr: 1607055	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-36 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to March 1964 and from April 1965 to December 1967.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Veteran testified during a Board hearing in Los Angeles, California, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In November 2013, the Board remanded the Veteran's appeal with instruction to make appropriate efforts to obtain relevant records to document the Veteran's claimed shore visits and brown water service in Vietnam.  The Board finds that the appropriate efforts were made is therefore satisfied that the instructions in its remand of November 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service did not take him on land or in brown water in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated June 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained, as have relevant private medical records identified by the Veteran.  There is no indication that the Veteran has received treatment from a VA facility.  

The Veteran has not been provided with a VA examination.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i).  As explained below, the Board finds that the evidence does not establish event, injury, or disease in service that is either related to diabetes mellitus or triggers a presumption of exposure to herbicides, and VA therefore has no duty to provide a medical examination for the Veteran's claim.
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


Merits

The Veteran seeks service connection for diabetes mellitus, as caused by exposure to herbicides in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide exposure, including diabetes mellitus, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for diabetes mellitus.  In a June 2006 statement, the Veteran reports that he was not diagnosed with diabetes until January 1998.  Private treatment records clearly establish current treatment for diabetes mellitus.  Thus, the only question before the Board is whether the Veteran was or can be presumed to have been exposed to herbicides in Vietnam.  

In a June 2006 statement, the Veteran states that he served three consecutive tours in country in Vietnam.  From April 1966 to October 1967, he stated he served as a boatswain's mate on the USS Garrett County, which patrolled the Bassac River near a small island called Dung Island.  He could not remember the names of the men he served with.  He also reported going ashore to Chu Lai to pick up ammunition and rations and spending time in Saigon several times.

With his October 2006 notice of disagreement, the Veteran provided photographs from Vietnam, as well as a Chu Hoi pass that allowed Vietnamese civilians to pass through the demilitarized zone.  He stated that the photographs depicted his ship, his ex-girlfriend, Chu Lai, and Saigon.  The photograph of Chu Lai is dated June 1967, and the Veteran stated it was taken the day before Chu Lai was overrun by the Vietcong.  The photograph of Saigon was undated and the Veteran stated it was a picture of Saigon as Saigon was falling.

In a statement received April 2009, the Veteran again stated that he served aboard the USS Garrett County from 1966-1967.  In his September 2009 substantive appeal, the Veteran stated that although his records indicate he was discharged from the USS Enterprise, he did not serve aboard the ship, but was only stationed there for three months while awaiting his discharge orders.

At his July 2013 hearing, the Veteran reported that he got to the Mekong Delta and Chu Lai in the summer of 1965, first setting foot in Vietnam and disembarking from the USS Garrett County.  He further went up the brown water in the Bassac River, branching off the Mekong, to Chu Lai, where he stayed two days to secure ammunition.  He later received orders to disembark the USS Garrett County in 1967 to go in country to Saigon for two weeks to await a military flight to return to the United States.  The Veteran said that this was during the fall of Saigon.  When pressed on this point, he stated that is was the "beginning" of the fall in Vietnam.  He stated that most of his time in Vietnam was on Board the USS Garrett County, in the Bassac River next to an island called Dung Island. 

In October 2014, VA issued a formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides.  VA noted that the Veteran's service treatment records establish that the Veteran served aboard the USS Blue, the USS Frank Evans, and the USS Enterprise.  His Department of Defense Form 214 indicates that he was not issued the National Defense Service Medal, the Republic of Vietnam Campaign Medal, or the Vietnam Service Medal.  VA also obtained the ship history of the USS Garrett County, which was recommissioned in October 1966 and arrived in Vietnam in March 1967, remaining in Vietnam for the remainder of the year.  The 1967 command history of the USS Garrett County shows no evidence that the Veteran was aboard during this time.

The Board finds that the evidence weighs against a finding that the Veteran's service took him on land or in brown water in the Republic of Vietnam.  There are no military records supporting the Veteran's version of events, and several statements are contradicted by military timelines.  At his hearing, the Veteran has stated that he first set foot in Vietnam disembarking from the USS Garrett County in the summer of 1965.  He further stated that he spent the bulk of his tours in Vietnam aboard the USS Garrett County.  Military records clearly establish, however, that the USS Garrett County was not recommissioned until October 1966 and did not arrive in Vietnam until March 1967.  The Veteran has provided photographs, but he does not appear in any of them.  His records specifically note that he was not issued the National Defense Service Medal, the Republic of Vietnam Campaign Medal, or the Vietnam Service Medal.  Furthermore, the Veteran's recollection of events is called into question by his persistence in claiming that he was at the fall of Saigon, which occurred more than 7 years after the Veteran separated from service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's service took him on land or in brown water in the Republic of Vietnam, and he is therefore not presumed to have been exposed to herbicides.  As there is no other evidence in the record showing that the Veteran was exposed to herbicides or that diabetes mellitus was otherwise related to service, service connection must be denied.


ORDER

Service connection for diabetes mellitus, to include as due to herbicides, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


